Exhibit 10.51

 

ENVIRONMENTAL POWER CORPORATION

 

RESTATED 2002 DIRECTOR OPTION PLAN

 

1. PURPOSE

 

The purpose of this 2002 Director Option Plan (the “Plan”) of Environmental
Power Corporation (the “Company”) is to encourage ownership in the Company by
outside directors of the Company whose continued services are considered
essential to the Company’s future progress and to provide them with a further
incentive to remain as directors of the Company.

 

2. ADMINISTRATION

 

The Board of Directors shall supervise and administer the Plan. Grants of stock
options under the Plan and the amount and nature of the awards to be granted
shall be automatic and non-discretionary in accordance with Section 5. However,
all questions of interpretation of the Plan or of the any options issued under
it shall be determined by the Board of Directors and such determination shall be
final and binding upon all persons having an interest in the Plan.

 

3. DIRECTORS ELIGIBLE FOR PARTICIPATION

 

Each director of the Company (serving as such on or after the close of business
on the Effective Date of this Plan) who is not an employee of the Company or any
subsidiary of the Company shall be eligible to participate in the Plan.

 

4. STOCK SUBJECT TO THE PLAN

 

(a) The maximum numbers of shares which may be issued under the Plan shall be
two hundred eighty five thousand seven hundred fourteen (285,714) shares of the
Company’s Common Stock, $0.01 par value per share (“Common Stock”).

 

(b) If any outstanding option under the Plan for any reason expires or is
terminated without having been exercised in full, the shares allocable to the
unexercised portion of such option shall again become available for grant
pursuant to the Plan.

 

(c) All options granted under the Plan shall be non-statutory options not
entitled to special tax treatment under Section 422 of the Internal revenue Code
of 1986, as amended to date and as may be amended from time to time (the
“Code”).

 

5. TERMS, CONDITIONS AND FORM OF OPTIONS

 

Each option granted under the Plan shall be evidenced by a written agreement in
such form as the Board of Directors shall from time to time approve, which
agreements shall comply with and be subject to the following terms and
conditions:

 

(a) Option Grants and Dates. Upon effectiveness of the Plan, options to purchase
14,286 shares shall be granted automatically to any eligible director (as
defined in Section 3) on

 

1



--------------------------------------------------------------------------------

the close of business on the date of his or her initial election or appointment
to the Board of Directors if such initial election or appointment occurs on or
after the date of the 2002 Annual Meeting. Furthermore, options to purchase
14,286 shares shall be granted automatically to each eligible director
(regardless of whether such eligible director was first elected or appointed
before, on or after the date of the 2002 Annual Meeting), on the later of (i)
the date of the first meeting of the Board of Directors of the Corporation
following the Corporation’s Annual Meeting of Stockholders each year or (ii) the
first anniversary of the date of the last automatic option grant pursuant to
this Section 5(a), provided that, in no event will the number of shares subject
to options granted to any eligible director in any twelve-month period under the
Plan exceed 14,286.

 

(b) Reduction of Shares Subject to Option; Exercisability. Notwithstanding
Section 5(a) above, any options which have been granted to an eligible director
under the Company’s 1993 Director Option Plan within twelve months prior to any
grant under this Plan shall be deducted from the option grant due such director
under the Plan. All options granted under the Plan will be immediately
exerciseable.

 

(c) Option Exercise Price. The option exercise price per share for each option
granted under the Plan shall equal (i) if the Shares are then listed on a
national securities exchange or reported on the National Association of
Securities Dealers Automated Quotation System (“NASDAQ”) OTC Bulletin Board, or
other system reporting a close price, the closing price of a Share on the date
of grant (or, if no such price is reported on such date, such price as reported
on the nearest preceding day) (ii) if the shares are then not so listed or
reported but traded in the over-the-counter market, the average closing bid and
asked prices per share on such date; or (iii) the fair market value of the stock
on the date of grant, as determined by the Board of Directors, if the shares are
not publicly traded.

 

(d) Option Non-Transferable. Each option granted under the Plan by its terms
shall not be transferable by the optionee otherwise than by will, or by the laws
of descent and distribution, or pursuant to a qualified domestic relations order
(as defined in section 414(p) of the Code), and shall be exercised during the
lifetime of the optionee only by him. No option or interest therein may be
transferred, assigned, pledged or hypothecated by the optionee during his
lifetime, whether by operation of law or otherwise, or be made subject to
execution, attachment or similar process.

 

(e) Exercise Period. Except as otherwise provided in the Plan, each option may
be exercised fully on the date of grant of such option, provided, that subject
to the provisions of Section 5(f), no option may be exercised more than 90 days
after the optionee ceases to serve as a director of the Company. No option shall
be exercisable after the expiration of ten (10) years from the date of grant or
prior to approval of the Plan by the stockholders of the Company.

 

(f) Exercise Period Upon Disability or Death. Notwithstanding the provisions of
Sections 5(e), any option granted under the Plan:

 

(i) may be exercised in full by an optionee who becomes disabled (within the
meaning of Section 22(e)(3) of the Code or any successor provision thereto)
while serving as a Director of the Company; or

 

2



--------------------------------------------------------------------------------

(ii) may be exercised

 

(x) in full upon the death of an optionee while serving as a director of the
Company, or

 

(y) to the extent then exercisable upon the death of an optionee within 90 days
of ceasing to serve as a director of the Company,

 

by the person to whom it is transferred by will, by the laws of descent and
distribution, or by written notice filed pursuant to Section 5(i);

 

in each such case within the period of one year after the date the optionee
ceases to be such a director; provided, that no option shall be exercisable
after the expiration of ten (10) years from the date of grant.

 

(g) Exercise Procedure. Option may be exercised only by written notice to the
Company at its principal office accompanied by payment of the full consideration
for the shares as to which they are exercised.

 

(h) Payment of Purchase Price. Options granted under the Plan may provide for
the payment of the exercise price in cash, by check (bank check, certified check
or personal check), by money order, or with the approval of the Company in its
sole and absolute discretion (and upon such terms and conditions as the Company
may require) (i) by delivering to the Company for cancellation Common Stock of
the Company with a fair market value as of the date of exercise equal to the
option price or the portion thereof being paid by tendering such shares, (ii) by
delivering to the Company the full option price in a combination of cash and
Holder’s full recourse liability promissory note with a principal amount not to
exceed eighty percent (80%) of the option price and a term not to exceed five
(5) years, which promissory note shall provide for interest on the unpaid
balance thereof which at all times is not less than the minimum rate required to
avoid the imputation of income, original issue discount or a below-market rate
loan pursuant to Sections 483, 1274 or 7872 of the Code or any successor
provisions thereto or (iii) by delivering to the Company a combination of cash,
the holder’s promissory note and Common Stock of the Company with an aggregate
fair market value and a principal amount equal to the option price. The fair
market value of any shares or other non-cash consideration which may be
delivered upon exercise of an option shall be determined by the Board of
Directors.

 

(i) Exercise by Representative Following Death of Director. A director, by
written notice to the Company, may designate one or more persons (and from time
to time change such designation) including his legal representative, who, by
reason of his death, shall acquire the right to exercise all or a portion of the
option. If the person or persons so designated wish to exercise any portion of
the option they must do so within the term of the option as provided herein. Any
exercise by a representative shall be subject to the provisions of the Plan.

 

6. ASSIGNMENTS

 

The rights and benefits under the Plan may not be assigned except for the
designation of a beneficiary as provided in Section 5.

 

3



--------------------------------------------------------------------------------

7. TIME FOR GRANTING OPTIONS

 

All options for shares subject to the Plan shall be granted, if at all, not
later than December 31, 2007.

 

8. LIMITATION OF RIGHTS

 

(a) No Right to Continue as a Director. Neither the Plan, nor the granting of an
option nor any other action taken pursuant to the Plan, shall constitute or be
evidence of any agreement or understanding, express or implied, that the Company
will retain a director for any period of time.

 

(b) No Stockholders’ Rights for Options. An optionee shall have no rights as a
stockholder with respect to the shares covered by his options under the date of
the issuance to him of a stock certificate therefore, and no adjustment will be
made for dividends or other rights for which the record date is prior to the
date such certificate is issued.

 

9. CHANGES IN CAPITAL STOCK

 

(a) If (x) the outstanding shares are increased, decreased or exchanged for a
different number or kind of shares or other securities of the Company, or (y)
additional shares or new or different shares or other securities of the Company
or other non-cash assets are distributed with respect to such shares or other
securities, through or as a result of any merger, consolidation, sale of all or
substantially all of the assets of the Company reorganization, recapitalization,
reclassification, stock dividend, stock split, reserve stock split or other
similar transaction with respect to such shares or other securities, an
appropriate and proportionate adjustment shall be made in (i) the maximum number
and kind of shares reserved for issuance under the Plan, and (ii) the number and
kind of shares or other securities subject to then outstanding options under the
Plan and (iii) the price for each share subject to any then outstanding options
under the Plan, without changing the aggregate purchase price as to which such
options remain exercisable. No fractional shares will be issued under the Plan
on account of any such adjustments. Notwithstanding the foregoing, no adjustment
shall be made pursuant to this Section 9 if such adjustment would cause the Plan
to fail to comply with Rule 16b-3 or any successor rule promulgated pursuant to
Section 16 of the Securities Exchange Act of 1934.

 

(b) In the event that the Company is merged or consolidated into or with another
corporation (in which consolidation or merger the stockholders of the Company
receive distributions of cash or securities of another issuer as a result
thereof), or in the event that all or substantially all of the assets of the
Company are acquired by any other person or entity, or in the event of a
reorganization or liquidation of the Company, the Board of Directors of the
Company, or the Board of Directors of any corporation assuming the obligations
of the Company, shall, as to outstanding options, take one or more of the
following actions: (i) provide that such options shall be assumed, or equivalent
options shall be substituted, by the acquiring or succeeding corporation (or an
unexercised options will terminate immediately prior to the consummation of such
transaction unless exercised by the optionee within a specified period following
the date of such notice, or (iii) if, under the terms of a merger transactions,
holders of the Common Stock of the Company will receive upon consummation
thereof a cash payment for each share

 

4



--------------------------------------------------------------------------------

surrendered in the merger (the “Merger Price”), make or provide for a cash
payment to the optionees equal to the difference between (A) the Merger Price
times the number of shares of Common Stock subject to such outstanding options
(to the extent then exercisable at prices not in excess of the Merger Price) and
(B) the aggregate exercise price of all such outstanding options in exchange for
the termination of such options.

 

10. AMENDMENT OF THE PLAN

 

The Board of Directors may suspend or discontinue the Plan or review or amend it
in any respect whatsoever; provided, however, that without approval of the
stockholders of the Company no revision or amendment shall change the number of
shares subject to the Plan or the number of shares issuable to any director of
the Company under the Plan (except as provided in Section 9), change the
designation of the class of directors eligible to receive options, or materially
increase the benefits accruing to participants under the Plan. The Plan may not
be amended more than once in any six-month period.

 

11. WITHHOLDING

 

The Company shall have the right to deduct from payments of any kind otherwise
due to the optionee, any federal, state or local taxes of any kind required by
law to be withheld with respect to any shares issued upon exercise of options
under the Plan.

 

12. EFFECTIVE DATE AND DURATION OF THE PLAN

 

(a) Effective Date. The Plan shall become effective when approved by the Board
of Directors and the Company’s shareholders. Amendments to the Plan not
requiring shareholder approval shall become effective when adopted by the Board
of Directors; amendments requiring shareholder approval shall become effective
when adopted by the Board of Directors, but no option granted after the date of
such amendment shall become exercisable (to the extent that such amendment to
the Plan was required to enable the Company to grant such option to a particular
optionee) unless and until such amendment shall have been approved by the
Company’s shareholders. If such shareholder approval is not obtained within
twelve months of the Board’s adoption of such amendment, any options granted on
or after the date of such amendment shall terminate to the extent that such
amendment to the Plan was required to enable the Company to grant such option to
a particular optionee.

 

(b) Termination. Unless sooner terminated in accordance with Section 9, the Plan
shall terminate upon the earlier of (i) the close of business on December 31,
2007, or (ii) the date on which all shares available for issuance under the plan
shall have been issued pursuant to the exercise or cancellation or options
granted the Plan. If the date of termination is determined under (i) above, the
options outstanding on such date shall thereafter continue to have full force
and effect in accordance with the provisions of the instruments evidencing such
options.

 

13. NOTICE

 

Any written notice to the Company required by any of the provisions of the Plan
shall be addressed to the Treasurer of the Company and shall become effective
when it is received.

 

5



--------------------------------------------------------------------------------

14. GOVERNMENTAL REGULATION

 

The Company’s obligation to sell and deliver shares of the Common Stock under
the Plan is subject to the approval of or requirements of any governmental
authority applicable in connection with the authorization, issuance or sale of
such shares.

 

15. COMPLIANCE WITH RULE 16B-3

 

Transactions under the Plan are intended to comply with all applicable
conditions of Rule 16b or its successor promulgated pursuant to Section 16 of
the Securities Exchange Act of 1934. To the extent any provision of the plan or
action by the Board of Directors in administering the Plan fails to so comply,
it shall be deemed null and void, to the extent permitted by law and deemed
advisable by the Board of Directors.

 

16. GOVERNING LAW

 

The Plan and all determinations made and actions taken pursuant hereto shall be
governed by the laws of the State of Delaware.

 

Restated by the Board of Directors on March 29, 2005

 

6